         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                         -v-                                           20 Cr. 240 (PAE)

 ZOILO TAVERAS,                                                      OPINION & ORDER

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       This decision resolves a pretrial motion to dismiss an indictment. On March 26, 2020,

defendant Zoilo Taveras was indicted on one count of illegal reentry after having been removed

from the United States following a conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a), (b)(2). Dkt. 5 (“Indictment”). The removal order on which the Indictment was based

had been issued by an immigration court in 2000. Taveras now moves to dismiss the Indictment

under Federal Rule of Criminal Procedure 12, on the grounds that the immigration court that

ordered his removal lacked jurisdiction to do so. For the reasons that follow, the Court denies

the motion to dismiss.




                                                1
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 2 of 25




I.     Background1

       A.     Events Leading to Taveras’s Removal

       Taveras, a citizen of the Dominican Republic, first came to the United States in or about

1985. Def. Mem. at 2. In 1991, he became a lawful permanent resident. Id.

       In 1996, Taveras was indicted in this District for conspiracy to possess with intent to

distribute cocaine base (crack cocaine), in violation of 21 U.S.C. § 846, and for maintaining an

establishment to store and distribute cocaine base, in violation of 21 U.S.C. § 856 and 18 U.S.C.

§ 2. Opp’n at 4–5. Taveras pled guilty to both counts. On January 19, 1999, he was sentenced

principally to a term of 60 months’ imprisonment. Id. at 3–4; Dkt. 24-3, Ex. D (“Judgment”).

       In 2000, during Taveras’s incarceration, United States immigration-enforcement officials

interviewed him and found him a deportable non-citizen. Opp’n at 5. On July 18, 2000, an

immigration-enforcement officer signed a Form I-862, captioned “Notice to Appear” (“NTA”).

It stated that Taveras was removable from the United States under INA § 237(a)(2)(A)(iii),

(B)(i), on the basis of his conviction for narcotics conspiracy. Def. Mem. at 3; Dkt. 24-3, Ex. B

(“NTA”).

       Salient here in light of Taveras’s motion to dismiss, the spaces on the NTA for the

immigration court’s address, and the hearing’s date and time were not filled in. Id. Instead, the

NTA completed these spaces with capitalized letters, so as to state that Taveras was ordered “to

appear before an Immigration Judge of the United States Department of Justice at: TO BE




1
  The Court draws the facts in this decision principally from the Complaint, Dkt. 1
(“Complaint”); the Indictment; Taveras’s motion to dismiss, Dkt. 24 (“Def. Mem.”) and attached
exhibits; the Government’s opposition, Dkt. 25 (“Opp’n”); the transcript of Taveras’s removal
hearing, Dkt. 29-1 (“Hearing Tr.”); and the transcript of argument on the motion to dismiss, held
November 5, 2020, Dkt. 31 (“Arg. Tr.”).


                                                2
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 3 of 25




CALENDARED AT A LATER DATE . . . to show why you should not be removed from the

United States.” NTA. A certificate of service attached to the NTA states that, on July 20, 2000,

the NTA was served on Taveras in person, and that Taveras acknowledged its receipt. Id.

       In October 2000, ICE took custody of Taveras and served him with a Notice of Custody

Determination. It stated that ICE would detain Taveras during the pendency of his removal

proceedings. Def. Mem. at 3. Taveras was then transferred to the Federal Detention Center in

Oakdale, Louisiana (“FDC Oakdale”). Id.

       On October 27, 2000, ICE provided a notice to the Executive Office for Immigration

Review stating that Taveras was in custody at FDC Oakdale, that the “[c]harging document will

be filed with the OIJ’s office in Oakdale, LA,” and that Taveras had been given a copy of the

notice “for notification of jurisdiction/ commencement of proceedings as required per CFR

3.14.” Dkt. 24-3, Ex. G (the “October Notice”); Def. Mem. at 4. The record does not establish

whether Taveras received the October Notice, which does not contain a certification of service

substantiating its service upon Taveras.

       On November 9, 2000, the Executive Office of Immigration Review issued a “Notice of

Hearing in Removal Proceedings.” Dkt. 24-3, Ex. H (the “November Hearing Notice”). It

stated that Taveras’s removal hearing in immigration court would take place at 1:00 p.m. on

November 20, 2000, at 1900 E. Whatley Road, Oakdale, LA 71463. Id. The November Hearing

Notice was mailed to Taveras and to counsel for ICE. Id.; Def. Mem. at 4. On November 13,

2000, the November Hearing Notice was stamped as received at FDC Oakdale. November

Hearing Notice. At the bottom of the notice is a certificate of service stating that the November

Hearing Notice had been served on the alien (Taveras) by mail on November 9, 2000. Id.




                                                3
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 4 of 25




       B.      Taveras’s Removal Hearing

       On November 20, 2000, Immigration Judge John Duck, Jr. conducted the removal

hearing, at the time and place identified in the November Hearing Notice. Taveras appeared pro

se. He conceded his removability as charged, based on his narcotics-conspiracy conviction. Def.

Mem. at 4. Taveras was notified of his “right to appeal [the removal] decision to a Superior

Court in Washington D.C. or in the Federal Courts.” Hearing Tr. at 5. Asked at the hearing’s

end whether he wished to appeal, Taveras stated: “No, I do not wish to appeal.” Id. at 8.

       The same day, Judge Duck issued an order of removal. It stated that an appeal had been

waived. Dkt. 24-3, Ex. I; Def. Mem. at 4. Taveras was then deported. Def. Mem. at 4.

       C.      Taveras’s Reentry and Apprehension

       At some later point, Taveras returned to the United States. Opp’n at 8. In February

2020, the New York Joint Criminal Alien Removal Task Force encountered Taveras at his

residence in the Bronx, New York. Indictment. On February 28, 2020, Taveras was arrested on

a complaint charging him with illegal reentry.

       D.      Procedural History

       On March 26, 2020, the Indictment charging Taveras with illegal reentry in violation of 8

U.S.C. § 1326 was returned.

       On September 11, 2020, Taveras moved to dismiss the Indictment, arguing that the

immigration court that ordered his removal in November 2000 had lacked jurisdiction to do so.

Specifically, Taveras argued, the initial NTA had been deficient because it had not specified the

time, place, and date of his immigration hearing. This, Taveras argued, had left the immigration

court without jurisdiction to order his removal, making the resulting order of removal a legal

nullity. Accordingly, Taveras argued, the Government’s evidence could not establish, as

required for conviction under § 1326, that he had been “removed.” Def. Mem. at 1.
                                                 4
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 5 of 25




       On October 9, 2002, the Government filed an opposition. It argued that the absence of

the time, date, and place information in the initial NTA did not mean that jurisdiction was

lacking for the removal hearing because the later notice served on Taveras—the November

Hearing Notice—supplied that information in advance of the hearing. Opp’n at 3. Thus, while

the NTA had been inadequate to supply jurisdiction, the November Hearing Notice cured the

deficiency. Id. Separately, the Government argued, Taveras’s motion was procedurally

defective because Taveras had failed to show that he had exhausted his administrative remedies

or that he had been deprived of the opportunity for judicial review, as required under 8 U.S.C.

§ 1326(d) to challenge a deportation order in a prosecution under 8 U.S.C. § 1326(a). Id. at 4.

II.    Applicable Legal Standards

        “A defendant faces a high standard in seeking to dismiss an indictment, because an

indictment need provide the defendant only a plain, concise, and definite written statement of the

essential facts constituting the offense charged.” United States v. Smith, 985 F. Supp. 2d 547, 561

(S.D.N.Y. 2014) (quotations omitted). However, insofar as Rule 12(b)(3)(B) permits dismissal

of indictments for discrete reasons including failure to state an offense, “[a] charge in an

indictment is insufficient and must be dismissed when it does not describe conduct that is a

violation of the criminal statute charged.” Id. (citations omitted).

       An element of the offense of illegal reentry after deportation or removal in violation of

8 U.S.C. § 1326 is that the defendant was previously deported in such a manner that complied

with due process. See United States v. Paredes-Batista, 140 F.3d 367, 376 (2d Cir. 1998) (citing

United States v. Mendoza-Lopez, 481 U.S. 828, 834–35 & n.9 (1987)). Therefore, “[a]n alien

can defend against such a charge by challenging the validity of the deportation order upon which

the charge is predicated.” United States v. Copeland, 376 F.3d 61, 66 (2d Cir. 2004); see



                                                  5
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 6 of 25




Mendoza-Lopez, 481 U.S. at 837 (“If the [re-entry] statute envisions that a court may impose a

criminal penalty for reentry after any deportation, regardless of how violative of the rights of the

alien the deportation proceeding may have been, the statute does not comport with the

constitutional requirement of due process.”).

III.   Discussion

       The Court first considers Taveras’s claim that the immigration court that ordered his

removal in 2000 lacked jurisdiction to do so, on account of a defective NTA. The Court then

considers the Government’s argument that, regardless, Taveras has not met the requirements that

8 U.S.C. § 1326(d) sets for collaterally challenging, in a prosecution under 8 U.S.C. § 1326(a), a

removal order.

       A.        Did the Immigration Court Have Jurisdiction Over Taveras’s Removal?

       Taveras argues that the missing time, place, and date information on the initial NTA

deprived the immigration court that ordered his removal of jurisdiction.

       The Court first briefly summarizes the statutes and regulations bearing on the interplay

between an NTA and existence of jurisdiction.

       Section 1229a(a)(1) of Title 8 provides that “[a]n immigration judge shall conduct

proceedings for deciding the inadmissibility or deportability of an alien.” Such removal

proceedings are commenced by the filing of an NTA. Tablie v. Gonzales, 471 F.3d 60, 62

(2d Cir. 2006). Section 1229(a), entitled “[i]nitiation of removal proceedings,” describes the

written notice that must be given to an alien. It requires the NTA to contain, among other

information, “[t]he time and place at which the proceedings will be held.” 8 U.S.C. § 1229(a)(1).

However, as the Second Circuit observed earlier this year in its foundational decision on the

subject, Banegas Gomez v. Barr, “[t]he statutory text does not . . . explain when or how

jurisdiction vests with the immigration judge—or, more specifically, denote which of the several
                                                 6
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 7 of 25




requirements for NTAs listed in § 1229(a)(1) are jurisdictional.” 922 F.3d 101, 110 (2d Cir. 2019)

(quoting Hernandez-Perez v. Whitaker, 911 F.3d 305, 313 (6th Cir. 2018)). Indeed, as the

Circuit noted, “Section 1229 in fact ‘says nothing about the Immigration Court’s jurisdiction.’”

Id. at 110–11 (quoting Karingithi v. Whitaker, 913 F.3d 1158, 1160 (9th Cir. 2019)).

       As the Circuit recognized in Banegas Gomez, the regulations promulgated under Section

1229(a) governing removal proceedings “do address when jurisdiction vests in the Immigration

Court.” 922 F.3d at 111 (emphasis in original). These state that “[j]urisdiction vests, and

proceedings before an Immigration Judge commence, when a charging document is filed with

the Immigration Court by the Service.” 8 C.F.R. § 1003.14(a). They define a “charging

document” as “the written instrument which initiates a proceeding before an Immigration

Judge,” including an NTA. 8 C.F.R. § 1003.13.

       Two regulatory provisions address the required contents of an NTA. The first is 8 C.F.R.

§ 1003.15, entitled “Contents of the order to show cause and notice to appear and notification of

change of address.” Subsection (a)—i.e., § 1003.15(a)—states that in its Order to Show Cause,

the Immigration and Naturalization Service (the “Service”)2 is to list information regarding the

alien (e.g., name, address, alien registration number, nationality and citizenship) which it is to

provide to the Executive Office for Immigration Review. It states that the omission of any item

listed therein “shall not provide the alien with any substantive or procedural rights.” Subsection

(b) states that “the Order to Show Cause and Notice to Appear must also include the following

information”:



2
 Effective March 1, 2003, the statutory reference to the Immigration and Naturalization Service
has meant the offices of the Department of Homeland Security, to which the functions of the
Service were transferred pursuant to the Homeland Security Act of 2002. See Pub. L. No. 107-
296, 116 Stat. 2135 (Nov. 25, 2002).


                                                  7
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 8 of 25




       (1) The nature of the proceedings against the alien;

       (2) The legal authority under which the proceedings are conducted;

       (3) The acts or conduct alleged to be in violation of law;

       (4) The charges against the alien and the statutory provisions alleged to have been
       violated;

       (5) Notice that the alien may be represented, at no cost to the government, by
       counsel or other representative authorized to appear pursuant to 8 CFR 1292.1;

       (6) The address of the Immigration Court where the Service will file the Order
       to Show Cause and Notice to Appear; and

       (7) A statement that the alien must advise the Immigration Court having
       administrative control over the Record of Proceeding of his or her current address
       and telephone number and a statement that failure to provide such information may
       result in an in absentia hearing in accordance with § 1003.26.

8 C.F.R. § 1003.15(b) (emphasis added). Subsection (b) is silent as to the consequences for

failing to include required information on an NTA. Finally, subsection (c), entitled “Contents of

the Notice to Appear for removal proceedings,” sets out “administrative information” about the

alien that the Service is to provide to the Immigration Court, including name, address, alien

registration number, nationality and citizenship, and language. Subsection (c) states that the

“[f]ailure to provide any of these items shall not be construed as affording the alien any

substantive or procedural rights.” Id. § 1003.15(c).

       Second, 8 C.F.R. § 1003.18, entitled “Scheduling of cases,” states:

       (a) The Immigration Court shall be responsible for scheduling cases and providing
       notice to the government and the alien of the time, place, and date of hearings.

       (b) In removal proceedings pursuant to section 240 of the Act, the Service shall
       provide in the Notice to Appear, the time, place and date of the initial removal
       hearing, where practicable. If that information is not contained in the Notice
       to Appear, the Immigration Court shall be responsible for scheduling the
       initial removal hearing and providing notice to the government and the alien
       of the time, place, and date of hearing. In the case of any change or postponement
       in the time and place of such proceeding, the Immigration Court shall provide

                                                 8
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 9 of 25




       written notice to the alien specifying the new time and place of the proceeding and
       the consequences under section 240(b)(5) of the Act of failing, except under
       exceptional circumstances as defined in section 240(e)(1) of the Act, to attend such
       proceeding. No such notice shall be required for an alien not in detention if the alien
       has failed to provide the address required in section 239(a)(1)(F) of the Act.

8 C.F.R. § 1003.18 (emphasis added).

       In Banegas Gomez, the Second Circuit was presented with an alien’s claim that the NTA

he had received did not vest jurisdiction in the Immigration Court, because it had not set out the

time and date of his initial hearing. The alien had, however, later received a second notice that

specified the time and date. 922 F.3d at 110, 112. Analyzing the statutory and regulatory

framework, the Circuit found that the immigration judge (“IJ”) had jurisdiction over the removal

hearing. In claiming the contrary, the alien relied on Pereira v. Sessions, 138 S. Ct. 2105 (2018),

which had considered whether service of an NTA that did not recite the time or place of the

initial removal hearing triggered the Immigration and Nationality Act’s “stop-time” rule for

cancellation of removal. Id. at 2113–14; see also 8 U.S.C. § 1229b(d)(1). But the Circuit

distinguished Pereira. Pereira, the Circuit noted, had held that because the statutory stop time

rule “explicitly provides that it is triggered by service of an NTA ‘under section 1229(a),’ which

itself specifies that an NTA state the time and place at which proceedings will be held, the INA

unambiguously requires an NTA to include such information to trigger the stop time rule and cut

off an alien’s accrual of physical presence or residence for the purposes of qualifying for

cancellation.” Banegas Gomez, 922 F.3d at 110 (quoting Pereira, 138 S. Ct. at 2114) (citations

omitted). Pereira’s holding thus was “based on the intersection of two statutory provisions, one

of which[] address[ed] the stop time rule.” Id. at 111 (emphasis in original). But, the Circuit

reasoned, Pereira was “not relevant to Banegas Gomez’s proceeding at all” because “no such

statutory glue bonds the Immigration Court’s jurisdiction to § 1229(a)’s requirements.” Id.



                                                 9
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 10 of 25




Rather, “Pereira’s self-described disposition of this ‘narrow question’” is limited to the relation

between the stop-time rule and § 1229(a)’s time-and-place requirements, and does not “void

jurisdiction in cases in which an NTA omits a hearing time or place.” Id. (emphasis in original).

        The Circuit then addressed, independent of Pereira, whether there had been jurisdiction

over Banegas Gomez’s removal hearing. The Circuit noted although Section 1229 “says nothing

about the Immigration Court’s jurisdiction,” the regulations promulgated pursuant to it state the

requirements for jurisdiction to vest. Id. at 110–11 (quotations omitted); see id. at 111

(“Jurisdiction vests, and proceedings before an Immigration Judge commence, when a charging

document is filed with the Immigration Court by the Service.” (quoting 8 C.F.R. § 1003.14(a))).

Critically, the Circuit noted, “the agency regulations do not refer to § 1229(a)(1)’s requirements

when defining what an NTA is for purposes of vesting jurisdiction in the Immigration Court,”

but instead define an NTA as an example of a “charging document” that can “initiate[] a

proceeding before an Immigration Judge.” Id. (quoting 8 C.F.R. § 1003.13). And the

regulations defining jurisdiction do not categorically require an NTA to “contain the time, date,

and place of a hearing.” Id. Instead, they require the NTA to do so “only ‘where practicable,’”

and “direct the Immigration Court to schedule the hearing and provide notice when the NTA

does not contain it in the first instance.” See id. (quoting 8 C.F.R. § 1003.18(b) (emphasis in

original)).

        Accordingly, the Circuit held, jurisdiction had existed over Banegas Gomez’s removal

hearing. Even though the NTA had not stated the time and date of his initial hearing, Banegas

Gomez had later received a hearing notice stating the time and date. That latter notice vested the

immigration court with jurisdiction. Id. at 112.




                                                   10
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 11 of 25




       To the extent that Taveras claims that jurisdiction was lacking over his removal hearing

because the initial NTA did not include the date and time of his hearing and therefore did not

qualify as a “charging document” under 8 C.F.R. § 1003.13 or vest the immigration court with

jurisdiction under 8 C.F.R. § 1003.14(a), Def. Mem. at 8, Banegas Gomez forecloses his claim.

Like the alien in Banegas Gomez, Taveras relies on Pereira. But, as noted, the Second Circuit in

Banegas Gomez distinguished Pereira on the ground that it turned on a separate statutory stop-

time provision that is not implicated by a challenge to jurisdiction over removal proceedings.

Although Banegas Gomez’s challenge arose in an appeal from a removal order whereas

Taveras’s claim arises from a motion to dismiss a criminal charge of illegal reentry following

removal, the jurisdictional question—whether the Immigration Court had jurisdiction to order

removal—is identical. And Banegas Gomez’s key holding—that the later hearing notice that

supplied the date and time missing from the initial NTA was sufficient to vest jurisdiction in the

immigration court—is also squarely on point. See Banegas Gomez, 922 F.3d at 112 (“[A]n NTA

that omits information regarding the time and date of the initial removal hearing is nevertheless

adequate to vest jurisdiction in the Immigration Court, at least so long as a notice of hearing

specifying this information is later sent to the alien.”). The November Hearing Notice

undisputedly gave Taveras the previously lacking date and time information.

       Unable to distinguish Banegas Gomez as to the missing date and time of the removal

hearing, Taveras is ultimately forced to argue that the Circuit’s decision was in error. Def.

Mem. at 15–17. This Court, however, lacks authority to stand in review of that precedent. In

any event, Taveras does not offer good reason to revisit that well-reasoned decision.3



3
 Taveras makes one argument that he claims the Circuit did not consider in Banegas Gomez. He
argues that legislative history demonstrates that the qualifying language in 8 C.F.R. § 1003.18(a)


                                                 11
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 12 of 25




       Taveras next argues that the fact that his initial NTA did not list the immigration court’s

address separately deprived the court of jurisdiction. Notwithstanding the parallel treatment in

8 C.F.R. § 1003.18(b) of the time, place, and date of the hearing, Taveras argues that a missing

address is legally distinct from a missing time or date, because notice of the court’s address—

unlike the hearing’s date and time—is separately required by 8 C.F.R. § 1003.15(b)(6), which

requires that the order to show cause and NTA set out “[t]he address of the Immigration Court

where the Service will file the Order to Show Cause and Notice to Appear.” Taveras argues that

the absence of an address in an initial NTA is fatal as to jurisdiction, because unlike

§ 1003.18(b), § 1003.15(b)(6) does not provide for a curative later notice where it had not been

“practicable” to include the address on an NTA.

       That issue was not resolved in Banegas Gomez because Banegas Gomez’s NTA included

the court’s address. But the logic of that decision—that a later notice sent to the alien which, as

authorized by § 1003.18(b), supplies the missing logistical data point regarding the upcoming

hearing is adequate to vest jurisdiction in the immigration court—equally applies. Critically,




on which the Circuit relied—that date, place, and time information is to be supplied on the initial
NTA “where practicable”—reveal that the “impracticality” exception to the duty to supply such
information was intended to apply only where there were “electronic failures of the system.”
Def. Mem. at 13-14. But the regulation’s text does not say that. And, as Taveras concedes, the
records that survive of his removal hearing 20 years ago would not enable him to demonstrate
that, as of the initial NTA, it had in fact been “practicable” for the INS to know and include the
date, time, and place of the forthcoming hearing. See Arg. Tr. at 20 (“I also agree . . . that there’s
no record that it was practical.”). On the contrary, as the Government notes, the NTA statement
that the hearing had yet to be calendared implies the opposite. See NTA (hearing was “to be
calendared at a later date”). Taveras’s new theory, even if the Court were at liberty to reconsider
the holding in Banegas Gomez, would not warrant a different outcome, or justify dismissal of the
Indictment. See United States v. Bout, 731 F.3d 233, 240 (2d Cir. 2013) (“It bears recalling that
[the Second Circuit has] consistently upheld indictments that do little more than to track the
language of the statute charged and state the time and place (in approximate terms) of the alleged
crime.” (emphasis and internal quotation marks omitted)).


                                                 12
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 13 of 25




§ 1003.18(b) twice addresses the hearing’s “place” in tandem with its time and date, stating that

the NTA is to state “the time, place and date of the initial removal hearing, where practicable,”

but that, if that information is not supplied there, “the Immigration Court shall be responsible for

scheduling the initial removal hearing and providing notice to the government and the alien of

the time, place, and date of hearing.” Id. (emphasis added). Section 1003.18(b)’s explicit

statement that an NTA’s omission of “place” information can thus be cured would be nullified

were § 1003.15(b)(6)’s silence as to the remedy for failure to include the immigration court’s

address on the initial NTA held to mean that such failure incurably prevented jurisdiction from

vesting. Taveras does not point to any legislative or regulatory history supporting this

improbable outcome—that this singular lapse was intended to checkmate agency jurisdiction.

And, factually, in Taveras’s case, it is undisputed that the November Hearing Notice served on

Taveras at FDC Oakdale supplied the missing information. It notified Taveras of the place (as

well as the time and date) of his removal hearing, stating that the hearing would be held at an

Immigration Court “on Nov. 20, 2000 at 1 p.m. at 1900 E. Whatley Road, Oakdale, LA 71463.”

       The limited precedents on which Taveras relies in arguing that the NTA’s omission of the

hearing address is dispositive as to the court’s jurisdiction are inapposite, unpersuasive, and/or

repudiated. Taveras relies primarily on Judge Garaufis’s decision in United States v. Benitez-

Dominguez, 440 F. Supp. 3d 202, 211 (E.D.N.Y. 2020), appeal withdrawn, No. 20-1050, 2020

WL 3422359 (2d Cir. Apr. 9, 2020). That decision dismissed an indictment charging illegal

reentry, because the NTA had not included the time, date, or address of the removal hearing.

Decisively, the alien in Benitez-Dominguez had never thereafter been served with a notice of

hearing remedying these deficits. Id. at 210. And, Judge Garaufis held, a later notice that the

alien had received (and which contained the missing information) did not qualify as a notice of



                                                 13
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 14 of 25




hearing, because it was a different type of notice. It was a “notice of change of address for

immigration court,” issued pursuant to 8 U.S.C. § 1229(a)(2)(A), which requires such a notice to

be given to the alien “in the case of any change or postponement in the time and place of such

proceedings.” Benitez-Dominguez, 440 F. Supp. 3d at 211. Judge Garaufis held that such a

postponement notice—unlike the notice held effective in Banegas Gomez—could not cure the

deficient NTA because it was merely a “letter that presumes the existence of valid NTA.” Id.

Judge Garaufis did, however, recognize that, had a second notice of hearing been properly served

on the alien, it, under Banegas Gomez, could have cured the defect in the initial NTA. See

Benitez-Dominguez, 440 F. Supp. 3d at 210 (“Therefore, a subsequent notice of hearing was

required, and, because that subsequent notice was never provided, the immigration court did not

have the jurisdiction to order Mr. Benitez-Dominguez’s removal.” (emphasis added)). Benitez-

Dominguez is easily distinguished here because Taveras, unlike Benitez-Dominguez,

undisputedly received a subsequent notice of hearing stating the date, time, and location of his

removal hearing.

       To be sure, Judge Garaufis in Benitez-Dominguez went on—in dicta—to state that, even

if a later notice of hearing had been served so as to cure the absence of date and time information

in the NTA, such a notice might have been incapable of curing the absence of an “address” in the

NTA, depriving the immigration court of jurisdiction. His basis for so concluding was that

8 C.F.R. § 1003.15(b), unlike 8 C.F.R. § 1003.18(b), does not expressly provide for a curative

notice—it is silent on the point. See Benitez-Dominguez, 440 F. Supp. 3d at 210 (“It strains

credulity, then, to argue that compliance with § 1003.18(b) is necessary to vest jurisdiction, but

compliance with § 1003.15(b) is not.”). For the reasons set out above, the Court finds that

reasoning unpersuasive, including because such a holding would contradict—and make nugatory



                                                14
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 15 of 25




—§ 1003.18(b) insofar as it explicitly provides for the omission from an NTA of the “place” of

the hearing to be remedied by a later notice of hearing.

       Taveras also relies on several district court decisions in the Ninth Circuit that found an

immigration court to have lacked jurisdiction because the NTA had not recited the address of the

immigration court at which the NTA would be filed, notwithstanding later notice to the alien of

that address. See United States v. Ceja-Melchor, 445 F. Supp. 3d 157, 163 (N.D. Cal. 2020);

United States v. Ramos-Urias, No. 18 Cr. 00076 (JSW), 2019 WL 1567526, at *3 (N.D. Cal.

Apr. 8, 2019) (cited in Def. Mem. at 10). Those decisions, however, are no longer good law, as

they were abrogated by the Ninth Circuit in Aguilar Fermin v. Barr, 958 F.3d 887 (9th Cir. 2020).

The NTA in Aguilar-Fermin had not provided the time, place, or date of the hearing, but that

information, as here, had been supplied by a second notice. The Ninth Circuit, addressing “what

is the remedy when the address is omitted from the NTA?,” reasoned that § 1003.15(b)(6) and

§ 1003.18(b) should be read in conjunction. Id. at 895. On that question, the Ninth Circuit

deferred to the Board of Immigration Appeals’ construction of these regulations in In re Rosales

Vargas, 27 I. & N. Dec. 745 (B.I.A. 2020), in which, the Ninth Circuit noted, the BIA “fully

explained that § 1003.18(b) supplies the appropriate remedy: providing the alien and the

government with the complete notice at a later time.” Aguilar Fermin, 958 F.3d at 895. The

Ninth Circuit concluded: “Given that the regulations expressly state that the omission of an

address from an NTA may be fixed by a later hearing notice, it is reasonable to construe the

regulatory provisions about when jurisdiction vests as allowing the IJ to assert jurisdiction in

such circumstances.” Id. The Ninth Circuit’s outcome is identical to this Court’s, albeit reached

there on the basis of Auer deference to the BIA rather than, as here, by recognizing that

§ 1003.18(b) explicitly approves such a remedy. Accord. Kohn v. Barr, 813 F. App’x 623, 625



                                                15
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 16 of 25




(2d Cir. 2020) (summary order) (“Banegas Gomez was not based on Auer deference to the BIA’s

interpretation; rather, we decided the case on the plain language of the statute and regulations,

while noting that our conclusion was ‘reinforced by the BIA’s precedential opinion.’” (quoting

Banegas Gomez, 922 F.3d at 111)).4

       Taveras’s final argument is that the NTA’s failure to identify the immigration court in

which the NTA had been filed deprived the court of jurisdiction. That argument turns on a

separate regulation, 8 C.F.R. § 1003.14(a), which, in pertinent part, reads:

       Jurisdiction vests, and proceedings before an Immigration Judge commence, when
       a charging document is filed with the Immigration Court by the Service. The
       charging document must include a certificate showing service on the opposing
       party pursuant to § 1003.32 which indicates the Immigration Court in which the
       charging document is filed.

8 C.F.R. § 1003.14(a) (emphasis added). Taveras argues that even if the deficiency in 8 C.F.R.

§ 1003.15(b)(6) was remedied by the November Hearing Notice—which included a certificate of

service—that notice did not satisfy § 1003.14(a)’s second sentence because “nothing on [the

November Hearing Notice] says that this [notice was] provided to [Taveras] in order to fulfill the




4
  At argument, Taveras advanced a novel theory on this point. He argued that the “address”
whose notice is required by § 1003.15(b)(6) differs from the “place” whose notice is required by
§ 1003.18. See Arg. Tr. at 10–14; 36–40. In this reading, “address” refers to the immigration
court’s street address, whereas “place” refers to the floor and courtroom at which the hearing was
to be held. Thus, Taveras posits, even where it is impractical to identify the hearing’s place as of
the initial NTA, notice of the court’s address must then be given, lest jurisdiction durably lack
over the removal proceedings. Arg. Tr. at 10–12. Taveras does not cite any judicial precedent or
legislative or regulatory history supporting this improbable theory. Pressed, Taveras’s counsel at
argument cited only the BIA decision in Rosales Vargas as ostensible support. Id. But that
decision does not assist Taveras. Rather, the BIA held there that the “place” specified in
§ 1003.18 encompasses the “address” specified in § 1003.15. See 27 I. & N. Dec. at 754 n.9
(“[W]e understand the place of the hearing to encompass the address of the Immigration Court
where the notice to appear is filed.”). And, the BIA held, an NTA lacking an “address” can be
remedied just as one lacking a “place,” through a subsequent notice. Id.



                                                16
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 17 of 25




requirement of the statute that [the alien] would be given the notice of address where the NTA

was to be filed.” Arg. Tr. at 39–40.

       Even assuming that compliance with § 1003.14(a)’s second sentence is required for an

immigration court’s jurisdiction to vest,5 Taveras’s argument, unsupported by any case law, is

easily put aside.

       The November Hearing Notice fully disclosed to Taveras the immigration court where

his removal would be litigated. It is captioned “Executive Office For Immigration Review—

Immigration Court—Oakdale, LA.” It states that the hearing before the Immigration Court

would be at “1900 E. Whatley Road[,] Oakdale, LA 71463.” It states that the address at which

any motions or applications should be filed “with the Immigration Court” was the same Oakdale,

LA address. Thus, while Taveras is correct that the identity of the court hearing his case may be




5
  There is a substantial argument that, while service is of course required on the alien,
compliance with § 1003.14’s second sentence—requiring the charging document itself to contain
a certificate showing such service—is not jurisdictional. Banegas Gomez did not resolve that
question. It identified § 1003.14(a)’s first sentence as establishing when jurisdiction vests, but
did not have occasion to consider the second. See 922 F.3d at 111 (the regulations which “do
address when jurisdiction vests in the Immigration Court . . . provide that ‘[j]urisdiction vests,
and proceedings before an Immigration Judge commence, when a charging document is filed
with the Immigration Court by the Service” (citing 8 C.F.R. § 1003.14(a))). And the Ninth
Circuit, in Aguilar, dispatched a similar claim to Taveras’s here, deferring to the BIA’s holding
on this point in Rosales Vargas. The BIA there held that noncompliance with the § 1003.14
requirement that the charging document include “a certificate showing service on the opposing
party . . . which indicates the Immigration Court in which the charging document is filed,” did
not deprive an immigration court of jurisdiction. Aguilar Fermin, 958 F.3d at 895 (citing 27 I. &
N. Dec. at 753). The BIA explained that the second sentence “does not refer to jurisdiction” but
is “a claim-processing rule.” 27 I. & N. Dec. at 753; see id. (certification requirement “is one of
a group of internal docketing rules, or procedural or venue provisions, that provide aliens with
notice of the location of their hearings and facilitate communications with the court”); see also,
e.g., United States v. Pando-Aucay, No. 19 Cr. 125 (RMB), 2019 WL 6208561, at *7–8 (D.N.J.
Nov. 21, 2019) (when charging document did not include “a certificate showing service,” this
omission bore upon “the second prong of § 1003.14, ‘commencement of proceedings,’ not to the
vesting of jurisdiction”).
                                                17
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 18 of 25




useful information to the alien (e.g., to the extent that circuit-specific precedents may bear on his

removal), Arg. Tr. at 8, the November Hearing Notice identified that court.

       Taveras, however, posits that 8 C.F.R. § 1003.14(a)’s second sentence mandates the

disclosure of an item of information distinct from the identity of the court presiding over the

removal hearing: the court where the charging document “has been filed.” Arg. Tr. at 8. And

viewing the filing location as a data point not revealed by the “time, place, and date” information

which under 8 C.F.R. § 1003.18 may be remedied by a later notice, he argues, an NTA’s failure

to disclose the filing location is fatal to jurisdiction. Taveras’s argument fails because a charging

document, by nature, is filed in the court where the case will be heard. That—in the case of a

criminal indictment brought by the Department of Justice, or a complaint by a federal agency

enforcing its regulations against an alleged violator—is what initiates adversary proceedings in

that court. Taveras does not offer any reason to regard removal hearings as departing from that

familiar paradigm. In any event, even if a charging document initiating removal proceedings

theoretically could be filed in a court other than the one where the proceedings would take place,

Taveras does not offer any reason to believe that the charging documents in his case were filed

other than with the Oakdale, Louisiana court revealed by the November Hearing Notice.6

       Taveras thus has failed to show that the deficiencies in his initial NTA were not remedied

by the November Hearing Notice. The Court accordingly holds that the immigration court that

ordered Taveras’s removal had jurisdiction to do so, and denies Taveras’s motion to dismiss.




6
  It is not clear whether Taveras faults that notice for not stating in haec verba that the act of
filing the charging document occurred in the Oakdale court, as opposed to communicating the
same by identifying that court as the one in which his case would be heard. Regardless, Taveras
does not point to any authority making use of that form of words a jurisdictional requirement.
                                                 18
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 19 of 25




       D.      Has Taveras Satisfied Section 1326(d)’s Threshold Requirements?

       The Government argues that Taveras’s motion to dismiss must be denied for a separate

reason: Taveras does not satisfy the perquisites set forth in 8 U.S.C. § 1326(d) for challenging a

deportation order issued under 8 U.S.C. § 1326(a). The Government is correct.

       In United States v. Mendoza-Lopez, 481 U.S. at 838–39, the Supreme Court held that an

alien could collaterally challenge the validity of a deportation order when the order is being used

to form the element of a criminal offense and the alien has been denied any possibility of judicial

review. See United States v. Fernandez-Antonia, 278 F.3d 150, 157 (2d Cir. 2002). “Congress

[then] effectively codified the holding in Mendoza-Lopez” through an amendment to 8 U.S.C.

§ 1326, which permitted an alien charged with illegal reentry under 8 U.S.C. § 1326(a) to

challenge the underlying deportation order, provided that the alien satisfied certain requirements

listed in § 1326(d). Id.; see United States v. Lopez, 445 F.3d 90, 94 (2d Cir. 2006) (same).

       Section 1326(d) reads:

       (d) Limitation on collateral attack on underlying deportation order

       In a criminal proceeding under this section, an alien may not challenge the validity
       of the deportation order described in subsection (a)(1) or subsection (b) unless the
       alien demonstrates that –

       (1) the alien exhausted any administrative remedies that may have been available
       to seek relief against the order;

       (2) the deportation proceedings at which the order was issued improperly deprived
       the alien of the opportunity for judicial review; and

       (3) the entry of the order was fundamentally unfair.

8 U.S.C.A. § 1326(d). The Second Circuit has held that Section 1326(d) “permits an alien

charged with illegal reentry under 8 U.S.C. § 1326(a) to challenge the underlying deportation




                                                19
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 20 of 25




order on which the illegal reentry charge is based” only when each of these requirements has

been met. Lopez, 445 F.3d at 94.

        Taveras argues that he need not satisfy these criteria because his challenge to the order

removing him asserts a lack of jurisdiction. See Def. Mem. at 19 (“there simply is no removal

order to collaterally attack: it is a nullity”). But § 1326(d)’s text is categorical. It does not

contain any exception for jurisdictional challenges to removal orders. And Taveras’s theory that

collateral challenges to removal orders based on a claim of a lack of jurisdiction need not comply

with § 1326(d) has been roundly rejected. Taveras does not point to any circuit court that has so

held, and a number have applied § 1326(d) to bar such challenges. See, e.g., United States v.

Pedroza-Rocha, 933 F.3d 490, 498 (5th Cir. 2019) (rejecting argument that § 1326(d)’s

limitation on collateral attacks does not apply to a removal order over which the issuing IJ

assuredly lacked jurisdiction to issue); United States v. Garcia-Galvan, 777 F. App’x 921, 924

(10th Cir. 2019) (rejecting argument that defendant “is not required to meet 8 U.S.C. § 1326(d)’s

collateral attack requirements because he is attacking the subject-matter jurisdiction of the

immigration court” (quotations omitted)); United States v. Amaya-Martinez, 791 F. App’x 385,

387 (4th Cir. 2019) (rejecting argument that defendant “may collaterally attack his removal order

without satisfying the criteria set forth in 8 U.S.C. § 1326(d) (2012) because entry of his removal

order without proper jurisdiction was fundamentally unfair”). And while Taveras points to a

single out-of-district decision supporting his thesis, district courts in this Circuit to address the

issue have uniformly held that an alien challenging jurisdiction for a removal order must satisfy

§ 1326(d). Compare United States v. Maldonado, No. 18 Cr. 308 (CBA), Dkt. 50 at 30

(E.D.N.Y. Feb. 11, 2019) (§ 1326(d) provides “the exclusive channel through which a defendant

can challenge an underlying removal order”); Benitez-Dominguez, 440 F. Supp. 3d at 205–06



                                                  20
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 21 of 25




(“to challenge the jurisdiction of the immigration court, [a defendant] must satisfy the § 1326(d)

factors”); United States v. Pszeniczny, 384 F. Supp. 3d 353, 362 (E.D.N.Y. 2019) (same), with

United States v. Muniz-Sanchez, 388 F. Supp. 3d 1284, 1288 (E.D. Wash. 2019) (“[T]he Court

disregards the removal order that was issued ultra vires, and need not analyze whether Defendant

may collaterally attack the underlying removal order under 8 U.S.C. § 1326(d).”) (cited at Def.

Mem. at 19). This Court holds, with the weight of authority, that an alien challenging a

deportation order under § 1326(a) based on a claim that jurisdiction was lacking to issue that

order must satisfy § 1326(d).

               1.      Exhaustion

       Section 1326(d) requires, first, that the alien have exhausted the administrative remedies

available for relief from the order. Taveras concedes that he did not exhaust his administrative

remedies after his removal proceeding and that at the removal hearing, he instead waived his

right to appeal the removal order. He argues, however, that that waiver is void because it was

not knowing and intelligent.

       That claim is belied by the transcript of Taveras’s immigration hearing. It reflects that

the immigration judge clearly explained to Taveras his right to appeal, and that Taveras chose to

waive that right. Hearing Tr. at 5, 8. Taveras was initially told of his “right to appeal [the

immigration judge’s] decision to a Superior Court in Washington D.C. or in the Federal Courts”;

Taveras stated that he understood that right. Id. at 5. Taveras was then asked whether he wished

to appeal; he replied: “No, I do not wish to appeal.” Id. at 8. That Taveras was pro se does not

make his waiver other than knowing or intelligent. Taveras was also informed of his right to

have an attorney present. He waived that, too. Hearing Tr. at 2–3. Taveras does not offer any




                                                 21
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 22 of 25




facts casting doubt on his capacity to understand, process, or intelligently respond to the

questions the court put to him regarding an appeal.

       At argument, Taveras argued that a waiver is not knowing and intelligent where the IJ

does not affirmatively alert the alien to a potentially meritorious appellate claim. See Arg. Tr.

at 15–16 (defense counsel arguing that an alien “doesn’t knowingly and intelligently waive

administrative review, and therefore judicial review if he or she doesn’t understand the

substantive problem in the removal proceedings”). Taveras’s counsel points to three cases

ostensibly so holding. But each addressed a situation far afield from that here. In each, the court

either failed to advise the alien of his right to seek a discretionary waiver of deportation under

§ 212(c) of the former Immigration and Nationality Act, or inaccurately told the alien that he or

she was ineligible for that discretionary relief. See Copeland, 376 F.3d at 66; United States v.

Calderon, 391 F.3d 370, 373–74 (2d Cir. 2004); United States v. Sosa, 387 F.3d 131, 134–35

(2d Cir. 2004). Taveras does not make any such claim here.

       The Second Circuit’s analysis in Copeland underscores the distinction between such

cases and this. At the time of Copeland, Calderon, and Sosa, “the right to a Section 212(c)

hearing [was] well established and mandatory,” and under governing regulations, an immigration

judge was required to “inform an eligible alien of his or her right to a Section 212(c) hearing, 8

C.F.R. § 242.17(a) (removed 1998), and thereafter hold such a hearing, if requested.” 376 F.3d

at 72. Thus, an alien had an “established right to be informed of the possibility of such relief.”

Id. at 72–73. When an alien was not specifically so informed, “the administrative exhaustion

requirement [wa]s excused because [the alien’s] waiver of his right to an administrative appeal

was not knowing and intelligent,’ insofar as he ‘was not informed of his right to apply for

Section 212(c) relief.’” Calderon, 391 F.3d at 375 (quoting Sosa, 387 F.3d at 137).



                                                 22
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 23 of 25




       There is, however, no analogous “established right to be informed of the possibility” that

an NTA was deficient or that a post-hearing challenge to jurisdiction might be viable. Taveras

does not cite any authority obliging an IJ to notify him of this possibility, or to issue-spot

potential post-hearing collateral challenges.

       This case, in fact, illustrates the practical wisdom behind § 1326’s requirement that

petitioners exhaust administrative remedies, including with respect to challenges based on an

asserted lack of jurisdiction. The administrative exhaustion requirement’s purpose “is to ensure

that the agency has an opportunity to correct its errors and develop a full evidentiary record.”

See Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 125 (2d Cir. 2007) (citing Copeland, 376 F.3d

at 67, as standing for that proposition). The Court here has rejected as meritless Taveras’s claim

of a lack of jurisdiction. But had that claim not been foreclosed by surviving records (e.g., the

November Hearing Notice), resolving it might have required exploration of events 20 years ago.

Yet records of such events may not exist years later. For example, as Taveras concedes, it is,

realistically, lost to history whether it had been “practicable” for the initial NTA to include the

date, place, and time of his hearing, thus obliging a reviewing court such as this to accept the

NTA’s statement implying that this data was as-yet unknown as of the date the NTA issued. See

Arg. Tr. at 19–20. Similarly, the October Notice might have enhanced the case for jurisdiction

had there been affirmative proof of its service on Taveras. A timely claim through

administrative channels might have elucidated whether Taveras had been served with that notice.

But Taveras’s decision to forgo the administrative challenges available to him—beginning with

his waiver of his right to appeal—prevented any such record from being developed.

       Taveras thus fails to establish the first requirement of § 1326(d)—that before moving to

dismiss the indictment, he exhausted all administrative remedies.



                                                  23
         Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 24 of 25




               2.      Opportunity for judicial review

       Section 1326(d) next inquires whether “the deportation proceedings at which the order

was issued improperly deprived the alien of the opportunity for judicial review.” Taveras fails to

show that, either. Where an alien’s response to the requirement that he exhaust administrative

remedies is to dispute that he knowing and intelligently waived his right to appeal, “there is some

overlap between this and the prior § 1326(d) factor, [because] . . . ‘[w]here a waiver of the right

to appeal is not knowing, an alien is deprived of the opportunity for judicial review.’” Benitez-

Dominguez, 440 F. Supp. 3d at 207 (quoting Copeland, 376 F.3d at 68 n.6) (second alternation in

original). On this prong of § 1326(d), Taveras reprises his argument that he did not knowingly

and intelligently waive his right to appeal. See Def. Mem. at 19–20 (quoting Copeland, 376 F.3d

at 68 n.6 (“Where a waiver of the right to appeal [to the BIA] is not knowing, an alien is

deprived of the opportunity for judicial review.”)). But, for the reasons above, Taveras has not

demonstrated that his waiver of his appellate rights was other than knowing and intelligent. He

has, therefore, not established this prong, either.

               3.      Fundamental unfairness

       Section 1326’s third required showing is that “the entry of the order was fundamentally

unfair.” To so show, the alien must demonstrate “both a fundamental procedural error and

prejudice resulting from the error.” Lopez, 445 F.3d at 100 (internal quotation marks omitted).

Prejudice requires a defendant to show that “absent the procedural errors, he would not have

been removed.” Fernandez-Antonia, 278 F.3d at 159; see also United States v. Fares, 978 F.2d

52, 57 (2d Cir. 1992) (where “a fully informed exercise of the right of direct appeal would have

yielded the alien no relief from deportation, the deportation order may be used to establish

conclusively an element of a criminal offense”); Copeland, 376 F.3d at 73 (“Prejudice is shown

where ‘defects in the deportation proceedings may well have resulted in a deportation that would
                                                  24
        Case 1:20-cr-00240-PAE Document 33 Filed 12/02/20 Page 25 of 25




not otherwise have occurred.’” (quoting Fernandez-Antonia, 278 F.3d at 159)); United States v.

Espinoza, 442 F. Supp. 3d 596, 603 (S.D.N.Y. 2020) (explaining that to show prejudice there

must be a “reasonable probability that, but for [the] . . . errors, the result of the proceeding would

have been different.”).

       Taveras’s sole argument, as to both unfairness and prejudice, is that he was deported after

a proceeding that was unlawful for want of jurisdiction. Had the immigration judge recognized

his lack of jurisdiction, Taveras argues, he would not have issued the removal order. Def. Mem.

at 20. Thus, Taveras states, the “unfairness and the prejudice inquir[ies] merge here.” Id.

       Taveras’s argument fails for two reasons. First, the Court has reviewed the issue of

jurisdiction, above, and has found that there was jurisdiction. It follows that there was neither

unfairness in, nor prejudice from, the immigration court’s exercise of jurisdiction. Second,

Taveras does not identify any other impediment to his removal. He does not, for example,

dispute that his narcotics conviction supplied a lawful basis for removal, or claim that he had a

viable defense to removal. Taveras has shown neither unfairness nor prejudice.

       The Court therefore finds that Taveras has not established any, let alone all, of the three

requirements of § 1326(d). For this independent reason, his motion to dismiss must be denied.

                                          CONCLUSION

       For the foregoing reasons, the Court denies Taveras’s motion to dismiss. The Clerk of

Court is respectfully directed to terminate the motion pending at Docket 24.

       SO ORDERED.
                                                              PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge

Dated: December 2, 2020
       New York, New York



                                                 25
